Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Initially, it is noted with respect to claims 15-20 that the specification specifically excludes transitory signals per se from the definition of “computer readable storage medium” (paragraph [0015]). Since it is clear that “one or more computer-readable tangible storage medium” as recited in claim 15 does not cover transitory signals per se, claims 15-20 are considered to recite statutory subject matter with respect to 35 U.S.C. 101.
Regarding the prior art, the closest prior art of record is Bisani et al. (U.S. Patent No. 9,514,747, hereinafter “Bisani”).  Bisani discloses a system for reducing speech recognition latency that measures latency by comparing an utterance time stamp to the current wall clock time (column 12, lines 31-64). Then, if the measured latency exceeds a threshold, the configuration of the speech recognition system is altered in ways that reduce the latency (column 2, lines 27-39).  Bisani does not disclose or suggest, however, to adjust allocated computational resources based on a frequency of the current values of the deltas (latencies) that exceed the pre-defined max-latency threshold, as required by independent claims 1, 8, and 15.
Ljolje et al. (U.S. Patent Application Pub. No. 2010/0312556, hereinafter “Ljolje”) discloses a method for allocating compute resources for speech recognition based on observed metrics (see Abstract).  However, the metrics disclosed by Ljolje do not include current values of deltas computed for each word in a transcript between a wall clock time and a time when the word is delivered to the client. Therefore, Ljolje also fails to disclose or suggest to adjust allocated computational resources based on a frequency of the current values of the deltas (latencies) that exceed the pre-defined max-latency threshold, as required by independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalil et al. disclose a method to reduce speech recognition latency by using an adaptive batch size.  Macallum discloses a scaling manager for speech to text processing that instantiates additional processing nodes to meet “certain preset timing conditions”, but does not disclose or suggest these conditions include a frequency of the current values of deltas that exceed a pre-defined max-latency threshold.  Secker-Walker et al. and De Armas et al. disclose load balancing methods for automatic speech recognition.  Torok et al. disclose a method to measure user perceived latency in a speech application.  Kannan et al. disclose a method for improving the performance of speech recognition according to the availability of computing resources.  Schalkwyk discloses a method similar to Bisani that alters speech recognition operations based on the current load of a processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/8/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656